Taylor, C. J.
delivered the opinion of the Court.
Upon the first question submitted to the Court, in this case, a majority are of opinion, that the lessor of the plaintiff is bound to prove the land to have been confiscated; and, consequently, that a new trial ought to be granted.
Entries could be made of such lands only, under the authority of the act of 1777, as had not been granted by the Crown of Great-Britain, or the Lords Proprietors, before the 4th July, 1776, or which accrue to the state by treaty or compact.
The land now claimed was not the subject of entry under this law ; because it had been granted previously, either by the Crown of Great-Britain, or the Lords Proprietors, as appears from the grant itself.
*533But by the confiscation law of 1782, the Governor is authorized to issue grants to the purchasers of confiscated lands, upon the return of certain proceedings being made to him. The grant states the land to have been sold as the confiscated property of Governor White, but no proof has been adduced, that it ever was so confiscated ; which might easily be made if the fact were so, since the proceedings required by the act must have been returned to the Governor previous to his issuing the grant.
The seisin of Governor White could not be divested out of him and vested in the State, without office found, or some matter of record. This is a principle of the common law, so clear as to require no authority; and so conformable to the principles of our government as to merit quite as much respect as it receives in England, where it is considered as one of the principal barriers, placed around the liberty of the subject, that the King cannot seize any man’s possessions upon bare surmise without the intervention of a jury.
Vacant lands, the State may grant, and a title so derived in the common form, would, in this Court, be deemed conclusive. But when the plaintiff, who must rely Upon the strength of his own title, and not on the weakness of the defendant’s, shews that the lands were not vacant, he must trace his title still higher than the grant, and prove the authority on which it issued.